United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 13, 2009 0-7928 Date of Report (Date of earliest event reported) Commission File Number (Exact name of registrant as specified in its charter) Delaware 11-2139466 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 68 South Service Road, Suite 230 Melville, New York11747 (Address of Principal Executive Offices) (Zip Code) (631) 962-7000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. As discussed in Comtech Telecommunications Corp.’s (“the Company’s”) Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”) on September 23, 2009 (“the 2009 Form 10-K”), this Form 8-K is being filed to retroactively adjust portions of the Company’s 2009 Form 10-K solely to reflect the retroactive adjustment and presentation of the Company’s 2.0% convertible senior notes in accordance with the Company’s required adoption, effective as of August 1, 2009, of Financial Accounting Standards Board Staff PositionAPB14-1,“Accounting for Convertible Debt Instruments
